Citation Nr: 0301612	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  98-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder.

2.  Entitlement to a compensable initial disability 
evaluation for pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
March 1979.  This appeal originally came before the Board 
of Veterans' Appeals (Board) on appeal from an April 1998 
rating decision of the Department of Veterans Affairs 
(VA), North Little Rock, Arkansas, regional office (RO).   

The Board remanded this case to the RO in March 1999 to 
afford the veteran a hearing.

The veteran and her former spouse thereafter presented 
testimony at a Videoconference hearing held by the 
undersigned Board member in July 2000.  A copy of the 
transcript of the hearing has been associated with the 
claims folder.

In an October 2000 decision, the Board, inter alia, 
granted service connection for pneumonia, and remanded the 
issue of entitlement to service connection for a thoracic 
spine disorder for additional development.  

Subsequently, the RO, by a rating decision dated in March 
2001, assigned a noncompensable evaluation for the service 
connected pneumonia since October 1997.  The veteran 
disagreed with that initial evaluation.

A September 2001 rating action continued the prior denial 
of service connection for a thoracic spine disorder.

In October 2001, the veteran submitted a statement 
requesting service connection for a lumbar spine disorder.  
This claim was denied by a rating decision dated in July 
2002.  The veteran has not yet submitted a notice of 
disagreement with respect to that issue, thus it is not 
properly before the Board at this time.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's claims.

2.  X-ray findings in service demonstrated degenerative 
changes of the thoracic spine, and the veteran currently 
has degenerative arthritis of the thoracic spine.

3.  The veteran's service connected residuals of 
pneumonia, since October 1997, have not been productive of 
any restrictive lung disability; severe obstructive 
disease shown on pulmonary function testing has been 
medically attributed to her long history of cigarette 
smoking rather than to the injury-related pneumonia 
residuals.


CONCLUSIONS OF LAW

1.  Arthritis of the thoracic spine was incurred in 
service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  The criteria for a compensable evaluation for 
pneumonia, since October 1997, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6825 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the May 
1998 statement of the case (SOC) and the October 2000 
Board remand of the laws and regulations pertaining to her 
claim for service connection.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate her claim.  The veteran was provided 
with a VA examination in April 2001, and private and VA 
treatment records have been obtained.  Given the grant of 
benefits below, the Board concludes that VA has met its 
duty with respect to this claim.  

Addressing the claim for an increased evaluation, the 
veteran was notified in the March 2002 SOC and the June 
2002 SSOC of the criteria for a compensable evaluation.  
This was sufficient for notification of the information 
and evidence necessary to substantiate the claim, and the 
veteran has been adequately informed as to the type of 
evidence that would help substantiate her claim.  A July 
2001 letter notified the veteran of the type of evidence 
necessary to substantiate her claim.  It informed her that 
VA would assist in obtaining identified records, but that 
it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  The veteran was provided with a VA 
examination in September 2001, and private and VA 
treatment records have been obtained.  The SOC and SSOC 
specified what evidence the veteran must obtain to 
successfully prosecute her claim, what evidence VA had 
obtained and that VA had assisted her in attempting to 
obtain evidence that she had identified as relevant to her 
claim.  The veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  

The veteran was scheduled for, and failed to report to, a 
Videoconference hearing before a member of the Board in 
December 2002.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and assist and under the 
circumstances of this case, a second remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Thoracic Spine

For service connection to be established, there must be a 
current disability and evidence that such disability 
resulted from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Regulations also provide that 
service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The veteran's service medical records show that while 
hospitalized for pneumonia in 1977, a chest X-ray dated in 
May 1977 noted an incidental finding of minimal 
degenerative changes of the thoracic spine.  There were no 
in-service clinical findings pertinent to the thoracic 
spine, and the veteran had an essentially normal clinical 
evaluation on her separation examination in March 1979.  

Pursuant to the Board's remand, a VA orthopedic 
examination was conducted in April 2001.  The veteran 
reported pain in the spine, starting at C7 and going to 
the upper sacral elements.  On examination, there was a 
faint suggestion of a scoliotic curve in the lower 
thoracic area, but clinically this could not be clearly 
defined.  The veteran had loss of motion in the thoracic 
segment.  X-rays showed degenerative changes in the 
thoracic spine.  The examiner stated that the veteran had 
generalized degenerative arthritis in the skeletal system.  
The findings of degenerative arthritis affecting the 
thoracic vertebrae explain her reduced chest expansion, 
and could account for her axial pain and discomfort.  The 
bone changes were nonspecific as far as being related to a 
single isolated incident of trauma or episodes of trauma 
aside from daily usage.

Pertinent VA regulations recognize that arthritis is a 
chronic disease for compensation purposes.  See 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2002).

In this case, X-ray findings in service demonstrated 
degenerative changes of the thoracic spine, and the 
veteran currently has degenerative arthritis of the 
thoracic spine.  It is noted that the veteran has 
generalized arthritis affecting several joints.  However, 
arthritis of the thoracic spine is a chronic disease and 
its identification during and after service, with no clear 
objective evidence of an intercurrent cause, leads to a 
finding that it had its onset in service.  Accordingly, 
the Board finds that the veteran is entitled to service 
connection for arthritis of the thoracic spine.

Pneumonia

During service in April 1977, the veteran was treated for 
contusions and lacerations following a motorcycle 
accident.  She thereafter began to cough up yellowish 
sputum.  X-rays of the chest confirmed the presence of 
left lower lobe pneumonia, and the veteran was 
hospitalized for that condition.

As noted above, the Board granted service connection for 
pneumonia in the October 2000 decision, and the RO, by a 
rating decision dated in March 2001, assigned a 
noncompensable evaluation for the service connected 
pneumonia since October 1997.  The veteran disagreed with 
that initial evaluation.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  

In every instance where the requirements for a compensable 
evaluation are not met, a noncompensable evaluation will 
be assigned.  38 C.F.R Part 4, § 4.31 (2002).  At the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service connected pneumonia has been rated 
as analogous to diffuse interstitial fibrosis under Code 
6825.  A 100 percent rating is warranted for interstitial 
lung disease where the FVC is less than 50 percent of 
predicted, or; the DLCO (SB) is less than 40 percent 
predicted; or when maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; where there is cor pulmonale or pulmonary 
hypertension, or; where outpatient oxygen therapy is 
required.  A 60 percent evaluation is warranted where the 
FVC is 50 to 64 percent of predicted; the DLCO (SB) is 40 
to 55 percent of predicted; or the maximum exercise 
capacity is 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 30 percent evaluation is 
warranted where the FVC is 65 to 74 percent predicted, or 
the DLCO (SB) is 56 to 65 percent of predicted.  A 10 
percent evaluation is warranted where the FVC is 75 to 80 
percent of predicted, or the DLCO (SB) is 66 to 80 percent 
of predicted.  38 C.F.R. § 4.97, Diagnostic Code 6825 
(2002).

A VA examination was conducted in August 1998.  On 
physical examination, it was noted that the 
anteroposterior dimension to the chest was increased for 
the veteran's body build.  Mobility of the chest cage, 
however, was excellent.  The lungs were clear to 
auscultation and percussion.  The veteran did not cough 
during the examination.  X-rays of the chest were 
unremarkable.  Pulmonary function testing revealed 
findings considered to be within the normal range.  The 
diagnosis was residuals of injury to the left lung 
resulting in contusion of the left lung, post 
thoracentesis and pneumonia of the left lower lobe.  The 
examiner stated that the veteran had damage to her left 
lung, which appeared to be a bruise or contusion.  She had 
a thoracentesis where blood and fluid were removed from 
the left pneumothorax, and she had subsequently developed 
pneumonia in this area.

In January 2001, the veteran complained of increasing 
substernal chest pain.  She was hospitalized with a 
principal diagnosis of coronary artery disease.  She 
underwent cardiac catheterization, and on discharge 
pulmonary examination was normal.

The veteran submitted a statement dated in April 2001 from 
D.D., R.N., who was the unit manager of a nursing unit the 
veteran worked in from 1992 to 1995.  Ms. D. stated that 
the veteran had very good attendance at work, but that she 
worked most of the time with obvious discomfort and 
respiratory problems.  Ms. D. further stated that the 
veteran currently had to take a lot of medications to 
perform even minimal activities of daily living.

VA pulmonary function testing was accomplished in April 
2001.  This demonstrated severe obstructive disease.  The 
examiner stated that restrictive disease could not be 
excluded by spirometry alone.  Chest X-ray in May 2001 
showed the lung fields clear, and no active disease.

A VA respiratory examination was conducted in September 
2001.  The veteran reported an episode of pneumonia on the 
average of once per year since the 1977 injury.  The 
veteran, who was noted to be 61 years old, had started 
smoking cigarettes at age 12, and quit in December 2000.  
She complained of shortness of breath after walking 50 
feet on level ground.  She used inhalers.  On examination, 
there was an increase in the AP dimension to the chest.  
No wheezes, rales, or rhonchi were heard.  The impression 
was status post contusion of the left lung, with left 
hemothorax aspirated; recurrent pneumonia; and chronic 
obstructive pulmonary disease.  The examiner stated that 
the obstruction shown on pulmonary function testing in 
April 2001 was consistent with obstructive lung disease, 
secondary to cigarette smoking.  He noted:

Certainly, a lung contusion and 
pneumonia can cause respiratory 
problems, but usually this is a 
restrictive defect.  I do not think her 
lung problem has anything to do with 
costovertebral articulation.  In 
summary, the obstructive changes are 
more likely due to cigarette smoking 
than a previous lung contusion.

After reviewing the medical findings in this case, the 
Board concludes that the veteran's service connected 
residuals of pneumonia have not been shown to be 
productive of disability since October 1997.  38 C.F.R 
Part 4, § 4.31 (2002); Fenderson, supra.  While the 
evidence clearly demonstrates significant respiratory 
pathology, the pulmonary function testing resulting in 
severe obstructive disease has been medically attributed 
to her long history of cigarette smoking rather than to 
the injury-related pneumonia residuals.  In the absence of 
medical findings of disability attributable to the 
residuals of pneumonia, there is no basis for a 
compensable evaluation for that condition.  


ORDER

Service connection for arthritis of the thoracic spine is 
granted.

A compensable initial evaluation for pneumonia is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

